DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s amendments and remarks filed 20 August 2021 have been fully considered and found persuasive.  The objections to claims 4 and 9 are moot, and the obviousness rejections of claims 1-2 and 5-20 are withdrawn.  
Applicant’s amendments include a clause from the first action on the merits which was found indefinite by the Office.  As a result, claims 1-2 and 5-20 are rejected under 35 USC 112(b) as detailed below. 

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent claims 1 and 9, along with all respective dependent claims, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 

Applicant may explain how the claim language definitely describes which detection circuit is being referenced, or may amend the claims to definitely describe which detection circuit is being referenced.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 

Kimura; Hajime et al., US 20160282990 A1, discloses a touch-input display-output device containing switch-selected touch-sensing electrodes, but does not disclose the first switch turns on when the second switch turns off and the second switch turns on when the first switch turns off based on a signal from the rolled state determination circuit, wherein when the first switch turns off and the second switch turns on, the second sensor electrodes function as a receiver electrode and at least one of the first sensor electrodes function as transmitter, and wherein the control circuit stops the signal detection of at least the first sensor electrodes included in the rolled region based on the signal of the rolled state determination circuit when the display panel is rolled; see Figs. 6A-C.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Eurice/Primary Examiner, Art Unit 2693